IN THE COURT OF APPEALS OF IOWA

                              No. 3-1092 / 12-2061
                              Filed February 5, 2014


CITY OF COUNCIL BLUFFS,
      Plaintiff-Appellee,

vs.

MICHAEL K. LIMMER,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Gordon C.

Abel, Judge.



       Rental property owner Michael Limmer appeals the district court’s order

reversing a magistrate’s ruling that dismissed a city-issued citation for failure to

provide adequate smoke detection on the property. AFFIRMED.



       Rodney C. Dahlquist Jr. and Joshua W. Weir of Dornan, Lustgarten

& Troia, Omaha, Nebraska, for appellant.

       Don R.J. Bauermeister and Michael A. Sciortino, Council Bluffs, for

appellee.



       Heard by Potterfield, P.J., and Doyle and Bower, JJ.
                                             2


DOYLE, J.

       Rental property owner Michael Limmer appeals the district court’s order

reversing a magistrate’s ruling that dismissed a city-issued citation for failure to

provide adequate smoke detection on his property. The district court concluded

the city fire official was authorized by law to issue Limmer the citation and that

issuance was an appropriate exercise of the official’s authority. We affirm the

ruling of the district court.

       I. Background Facts and Proceedings.

       Michael Limmer owns rental properties in Council Bluffs, Iowa (the City),

including a property located on Avenue C (the property). On December 23,

2010, Limmer submitted to the city a “Rental Self Certification Form” certifying he

had inspected the property and verified it was in compliance with all of the

minimum quality standards for residential dwellings required by the City. Among

the items marked as verified by Limmer on the form’s checklist was that the

property had smoke detectors.1

       On February 2, 2011, a fire occurred at the property, and one occupant

was injured. Council Bluffs fire inspector Robert Caughey inspected the property

that day and found no smoke detectors present.2               Caughey reported the

property’s lack of smoke detectors to Council Bluffs building official Steve

Carmichael      and     to      fire   department   Captain   Justin   James,    the

“inspector/investigator/law enforcement officer” for the Council Bluffs Fire

       1
          The terms “smoke alarms” and “smoke detectors” were used interchangeably
throughout the case. For the sake of consistency, we will use the term “smoke
detectors” in this opinion.
        2
          A tenant testified the property had not had smoke detectors since she moved
there in March 2007.
                                              3


Marshal’s Office.      James was directed “to conduct an investigation to find

whether there was probable cause to file a citation against [Limmer] for [an

infraction of the Council Bluffs Municipal Code (City Code)].”

       On February 15, 2011, Carmichael and Council Bluffs housing inspector

Maureen Eiler inspected the property. In addition to the lack of smoke detectors,

Eiler found several other code violations. The next day, Eiler issued a “Notice of

Violation” to Limmer setting forth a number of violations of the “International

Property Maintenance Code [(IPMC)]3 and/or City Code”, including that there

were no smoke detectors in the property. The notice stated Limmer had seven

days to submit a written plan of action for correcting the deficiencies and thirty

days to correct the deficiencies. Eiler left for vacation shortly thereafter.

       On February 23, 2011, James issued Limmer four citations for first offense

infractions of the City Code at the property. At issue here is citation number 11-

03, which charged that on February 3, 2011, Limmer “did unlawfully and willfully”

violate section 17.02.010 of the [City Code] and IPMC section 704.2 “by not

providing adequate smoke detection in a rental property.”4 The citation provided

for a fine of $750 and court costs of $85. Limmer appeared and denied each

citation, and the matter was set for trial.

       Meanwhile, Eiler learned after returning from vacation that the city’s fire

department had issued Limmer citations. In May 2011, Limmer informed her he



       3
         In his appellate brief, Limmer states: “In 2011, the City of Council Bluffs adopted
the [IPMC], 2009 Edition, by Ordinance 6108. It was codified in [City Code] § 17.02.010,
which states in relevant part: “That a certain document being marked and designated as
‘[IPMC]’, 2009 edition . . . are adopted as the property maintenance code of the City of
Council Bluffs. . . .” The City does not dispute this.
       4
         The other three citations issued by James are not at issue here.
                                         4


had corrected the deficiencies. She then re-inspected the property and found the

deficiencies had been corrected to the minimum required standards.

       Trial on the citations was held before a magistrate in September 2011.

Eiler testified she was quite familiar with Limmer and his rental properties. She

explained it was not unusual for her to get complaints concerning his properties

or to find, upon inspection, his properties were not up to code, although his rental

registrations stated otherwise. She testified Limmer told her he will get “things

done . . . in his own time and contact [her] for an inspection when it’s done.” She

testified the citations were not issued at her request, and she “personally [had]

never dealt with [Limmer] without giving him a minimum of [thirty] days.”

       James testified he issued the citations to Limmer because he found

probable cause that there were City Code infractions.            Typically the Fire

Marshall’s office sought compliance rather than issuing citations. Nevertheless,

James did not issue Limmer a notice-of-violation letter, nor did he give Limmer

any amount of time to remedy the violations. James testified he believed Iowa

Code section 364.1 (2011) permitted him to issue the citations “to preserve the

rights, privileges, and property of the [C]ity or its [residents] and to preserve and

improve the peace, safety, health, welfare, comfort and convenience of its

residents.”

       At the close of the City’s case, and again at the end of the trial, Limmer

moved to dismiss the citations.”     He asserted that the “more specific” IPMC

procedures “trump the more general grant of authority conferred by the

legislature [in Iowa Code section 364.1].” Because the citations did not “comply

with the requirements found in the [IPMC],” Limmer maintained the citations were
                                         5


not valid.    He also asserted James’s actions were “arbitrary and capricious”

because Limmer was not given notice and time to correct the conditions to be in

compliance.     Finally, Limmer argued the City was not permitted to pursue

multiple remedies. The City resisted Limmer’s motion to dismiss.

       The magistrate’s ruling and order dismissed all four citations.          The

magistrate noted the citations were issued by James without first giving Limmer

notice and an opportunity to correct the condition. The magistrate found this

“contrary to the recently enacted statutory scheme ordained by the municipality.”

Because “[t]he process initiated by the Fire Marshall’s office was the procedure

formerly followed in the city and was not in accordance with the presently

mandated procedure” the magistrate concluded “the citations cannot stand but

will be dismissed.”

       The City appealed to district court, and a hearing was held. The district

court reversed the magistrate’s order, finding “a dual-track procedure” was

authorized:

       [S]ection 364.22(9) of the Iowa Code provides for dual relief, both
       penalty and compliance. Similarly section 106.4 of the IPMC also
       provides alternative procedures in that it indicates that a person can
       be prosecuted for a violation or for failing to comply.

The court noted James was a law enforcement officer and therefore was “not

bound by the compliance procedures applicable to a Code Official.” The court

concluded James’s decision to issue a citation to Limmer “was an appropriate

exercise of the City’s authority to protect the public, in addition to and in

conjunction with the code official’s compliance procedures.”       Additionally, the
                                         6


district court rejected Limmer’s contentions that the City’s actions violated his due

process rights and were arbitrary and capricious.

       The district court concluded the City met its burden in showing that

Limmer violated section 704.2 of the IPMC as incorporated in the City Code in

failing to have smoke detectors in his rental property. A fine of $750, plus costs,

was imposed against Limmer.

       Limmer now appeals.

       II. Scope and Standards of Review.

       Interpretation of a city ordinance “is a question of law and is for us to

decide.” Baker v. Bd. of Adjustment, 671 N.W.2d 405, 416 (Iowa 2003). In

interpreting ordinances, we “apply the general rules of construction for statutes”

and “therefore look first to the ordinance’s language.”         Id.   Like statutory

interpretation, “[w]e do not search for meaning beyond the express terms of an

ordinance when the ordinance is plain and its meaning is clear.” Id. Rather,

legislative intent is determined by what an ordinance says, not what it should or

might have said. Id. To the level that Limmer raises a constitutional right, our

review is de novo. Huisman v. Miedema, 644 N.W.2d 321, 324 (Iowa 2002).

       III. Discussion.

       On appeal, Limmer contends the City was limited to one method of

seeking compliance and punishment, as set forth in the City Code in the form of

the IPMC, and, because the procedures in that ordinance were not followed, he

asserts the citation is void. Additionally, he argues the district court erred in

finding the actions of the City were not arbitrary and capricious as applied to him.

We address the arguments in turn.
                                          7


       A. Issuance of Citation.

       Sometime in 2011, the City adopted the 2009 edition of the IPMC,5 which

“is founded on principles intended to establish provisions . . . that adequately

protect[] public health, safety and welfare . . . .” See 2009 IPMC, at iii (Int’l Code

Council, Inc. 2009); see also Council Bluffs, Iowa, City Code § 17.02.010 (2011).

To that end, the IPMC

       shall be construed to secure its expressed intent, which is to ensure
       public health, safety and welfare in so far as they are affected by
       the continued occupancy and maintenance of structures and
       premises. Existing structures and premises that do not comply with
       these provisions shall be altered or repaired to provide a minimum
       level of health and safety as required herein.

IPMC § 101.3. However, if

       there is a conflict between a general requirement and a specific
       requirement, the specific requirement shall govern.        Where
       differences occur between provisions of this code and the
       referenced standards, the provisions of this code shall apply.
       Where, in a specific case, different sections of this code specify
       different requirements, the most restrictive shall govern.

Id. § 102.1.

       Under the IPMC, it is “unlawful for a person . . . to be in conflict with or in

violation of any of the provisions of [the IPMC].” Id. § 106.1. Chapter 7 of the

IPMC sets forth “Fire Safety Requirements” governing the minimum conditions

and standards for fire safety relating to structures and exterior premises,

including . . . equipment to be provided.” Id. § 701.1. “All systems, devices and

equipment to detect a fire, actuate an alarm, or suppress or control a fire or any

combination thereof shall be maintained in an operable condition at all times in


       5
         All original emphasis in quoted sections from the IPMC is omitted unless
otherwise stated.
                                         8

accordance with the International Fire Code.” Id. § 704.1. Section 704.2, the

IPMC section cited in the citation issued to Limmer, expressly requires smoke

detectors

       be installed and maintained . . . “[o]n the ceiling or wall outside of
       each separate sleeping area in the immediate vicinity of
       bedrooms . . . [, in] each room used for sleeping purposes . . . [,
       and in] each story within a dwelling unit, including basements and
       cellars but not including crawl spaces and uninhabitable attics.

It is the duty of the owner of the premises to “provide and maintain such fire

safety facilities and equipment in compliance with these requirements,” and “[a]

person shall not . . . permit another person to occupy any premises that do not

comply with the requirements of this chapter.” Id. § 701.2.

       The IPMC charges the “code official” or any duly authorized representative

with the administration and enforcement of the IPMC. Id. § 202. The IPMC then

sets forth notice requirements and procedures the code official is follow to

enforce the requirements of the IPMC upon the violator. See id. §§ 107.1-.6.

       Limmer admits that under City Code section 1.95.020, “a violation of the

IPMC as adopted by the City is a municipal infraction.” A “municipal infraction” is

defined by the City Code as “a civil offense punishable by a civil penalty as set

forth in the schedule of civil penalties [in section 1.95.020(b) unless otherwise

provided in the City Code].”       City Code § 1.95.010(1) (emphasis added).

“Seeking a civil penalty as authorized in [City Code chapter 1] does not preclude

the [C]ity from seeking alternative relief from the court in the same action. Such

alternative relief may include, but is not limited to, an order for abatement or

injunctive relief.”   Id. § 1.95.020(d) (emphasis added).     Similarly, Iowa Code

section 364.22, concerning municipal infractions, subsection 9, provides that
                                         9


“[s]eeking a civil penalty as authorized [section 364.22] does not preclude a city

from seeking alternative relief from the court in the same action.”

       Furthermore, “[a]ny employee or other official authorized by the [C]ity to

enforce the [City Code] may issue a civil citation to a person who is alleged to

have committed a municipal infraction.”       City Code § 1.95.030(a) (emphasis

added).

       In addition to the department(s) authorized within the [City Code] to
       enforce code provisions, all law enforcement agencies and their
       sworn officers operating within the city limits of Council Bluffs are
       authorized to enforce any and all provisions of this code, either by
       municipal infraction process or criminal process or both.

Id. § 1.97.010 (emphasis added). Correspondingly, Iowa Code section 364.22(4)

states that “[a]n officer authorized by a city to enforce a city code or regulation

may issue a civil citation to a person who commits a municipal infraction.”

       Based upon our reading of the above cited City Code, Iowa Code, and

IPMC sections, we agree with the district court that James, as a legal officer, was

authorized to issue a citation with a civil penalty to Limmer for a violation of the

City Code, even though the City housing inspector, as a code official, had

already issued Limmer a notice of violation for the same violation. We also agree

James was not required to provide a notice of violation prior to issuing the

citation. Under the IPMC, it is only the code official who is required to first issue

a violator notice. See IPMC § 106.3 The Iowa Code, the City Code, and the

IPMC all include language permitting a city or designated city officer to seek an

additional form of relief to correct a violation or punish a violator—there simply is

no conflict between the internal sections of the IPMC, the IPMC and the City

Code, and the IPMC and the Iowa Code. We find no error in the district court’s
                                           10


conclusion that James’s issuance of the civil-penalty citation to Limmer “was an

appropriate exercise of the City’s authority to protect the public, in addition to and

in conjunction with the code official’s compliance procedures.” We therefore

affirm the ruling of the district court reversing the dismissal by the trial court.

       B. Arbitrary and Capricious as Applied to Limmer.

       Because we find James was not required to follow the procedures set

forth in the IPMC before issuing a civil-penalty citation to Limmer for his violation

of the City Code, we conclude his failure to do so cannot be an arbitrary and

capricious exercise of authority.

       IV. Conclusion.

       For the foregoing reasons, we affirm the ruling of the district court.

       AFFIRMED.